Citation Nr: 0433302	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Seattle, Washington, which denied entitlement to service 
connection for PTSD.


FINDING OF FACT

The veteran does not suffer from PTSD.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  

VA satisfied its duty to notify by means of July and November 
1998 and November 2002 development letters from the RO to the 
veteran and the discussions in the February 1999 rating 
decision and June 2000 statement of the case.  The veteran 
was told of what was required to substantiate his claim, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO. 

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error.  After receipt of the content-complying letter in 
November 2002, the veteran's claim was readjudicated based 
upon all the evidence of record in a December 2003 
supplemental statement of the case.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is harmless.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records and service personnel 
records were previously obtained and associated with the 
claims folder.  Furthermore, private and VA medical records, 
referred to by the veteran, were obtained and associated with 
the claims folder.  The evidence suggests that the veteran is 
receiving Social Security benefits, however, here is no 
indication, by the veteran or otherwise, that these records 
are relevant to the current claim.  There is no indication of 
any relevant available records that the RO failed to obtain.  
The November 2002 VCAA letter is also noted to have requested 
the veteran provide specific information required for PTSD 
claims based on personal assault.  See 38 C.F.R. § 
3.304(f)(3) (2004).  See also Patton v. West, 12 Vet. App. 
272 (1999) addressing personal assault claims.  The veteran 
did not provide a written response to this letter.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes a QTC examination in 
November 2003.  In light of the findings from this 
examination, it does not appear that any additional attempts 
to verify stressors are necessary.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Service connection for PTSD

The veteran filed his claim for service connection for PTSD 
in May 1998.  Governing regulations, prior to March 7, 1997, 
provided that service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997 (thereby 
predating the veteran's May 1998 claim), the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2002).  
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personnel assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton v. 
West, 12 Vet. App. 272 (1999).

In the present case, the veteran has contended throughout the 
current appeal that, during active military duty, he was 
sexually assaulted several times. 

Service medical records are absent for any evidence of 
complaints or findings of a psychiatric disorder.  The 
veteran underwent a Medical Board proceeding in March 1988, 
which included a mental health consult as well as other 
consults for various physical complaints.  The pertinent 
diagnosis rendered in this Medical Board examination was 
insomnia, with no mental disorder diagnosed.  An October 1989 
Medical Board revealed no findings of psychiatric problems.  

Post-service records do not reflect evidence of psychiatric 
problems until 1996.  Vet Center records include an August 
1996 counseling examination in conjunction with a request for 
a chemical dependency assessment related to a DWI charge.  
Following testing and verbal interview, the veteran was 
assessed with symptoms of late stage polydrug dependency with 
additional mental health problems.  This examination included 
a history given by the veteran of a very dysfunctional 
childhood with an abusive stepfather.  He also gave a history 
of drug and alcohol abuse beginning from a very early age.  
He gave a history of serving 2 years in the Army and given a 
medical discharge due to mental and health problems.  

A May 1998 Vet Center intake record revealed the veteran's 
presenting problem to include complaints related to a recent 
DWI and a request for alcohol treatment.  He also complained 
of PTSD related to sexual trauma (S.T.) in the military, 
claimed as multiple assaults.  The PTSD was said to be 
severe, chronic, rule out delusional disorder.  He was noted 
to be on several mood and anticonvulsant medications.  This 
evaluation included a sexual trauma history reported as 
multiple assaults by other Army personnel, after he passed 
out from alcohol.  The sexual assaults were said to have 
taken place in West Germany.  There were no prosecutions and 
the veteran claimed he was repeatedly harassed and discharged 
under honorable conditions.  He claimed that his anxiety, 
depression, and delusions reportedly began after the sexual 
trauma.  

The veteran underwent counseling sessions addiction treatment 
and psychiatric treatment at the VA medical center beginning 
in August 1996.  In October 1996, he was seen at the 
addiction treatment center with complaints of paranoid 
thoughts about friends, who he believed wanted to kill him, 
but realized that these ideas were paranoid.  A May 1997 
addiction treatment record revealed objective findings of the 
veteran's thought being somewhat tangential, with loose 
associations.  In March 1998, he was seen by the mental 
health clinic with a history of depression, possible bipolar 
affective disorder (BAD), alcohol dependence, polysubstance 
abuse, possible PTSD and psychotic symptoms.  He gave a 
history of approximately 18 months sobriety, however his mood 
was getting worse.  He endorsed erratic sleep, decreased 
appetite, low energy and poor concentration.  He also 
endorsed a history of hallucinations and described feeling an 
entity pressing on his chest at night.  He also heard sounds 
that could not be attributed to things around him and 
endorsed special powers such as the ability to make a 
fireball with his hands to seduce women.  He also gave a 
history of having been raped several times while drunk in the 
military.  The diagnoses included major depression, alcohol 
dependence, polysubstance abuse, BAD with psychosis 
(tentative) and organic brain syndrome.  

In May 1998, the veteran gave a history of the incidents said 
to have taken place while in the Army.  He indicated that one 
incident of sexual assault took place after he drank Wild 
Turkey and that it happened again two weeks later when he 
blacked out.  He also alleged being groped by a pastor while 
he was in the Army.  Another time he claimed to have been 
threatened by a sergeant who blocked an exit and he had to 
fight his way out.  He expressed negative feelings about gays 
trying to "transform" him.  His complaints were said to 
include panic attacks and flashbacks.   The assessment 
repeatedly rendered in May 1998 was PTSD said to be related 
to sexual trauma in the military.  He was also noted to have 
delusions.  

In December 1998, the veteran underwent a VA psychiatric 
examination and Social Industrial Survey.  When asked his 
age, he was unclear as to his exact age.  He stated that he 
was raped in the Army and now had PTSD.  When discussing 
family history, he was unclear about specifics about his 
siblings.  He gave a history of drinking a lot of beer until 
two years ago, when he began attending programs to treat it.  
He claimed a recent relapse in October.  He also gave a 
history of drug abuse.  Regarding the military, he discussed 
his original aspirations for joining, and noted that he was 
discharged due to psoriasis.  He then became somewhat 
tangential in his discussion, initially claiming that the 
sergeants were trying to kill him, and described an incident 
involving a tank accident.  His conversation then jumped to 
post service problems, including problems working at a wood 
mill.  His conversation then shifted to describing problems 
in which he began urinating into closets.  He then described 
having recurring dreams of the rape in service and described 
in an unclear fashion the incidents, which apparently 
involved being raped after drinking Wild Turkey and awakening 
with petroleum jelly on his buttocks.  He also described 
being sexually assaulted by a pastor who had been sent to 
help him.  Symptomatically, he described feeling odd in 
crowds and also described sometimes hearing voices and having 
visual hallucinations.  

On mental status examination, the veteran was noted to avoid 
eye contact and was grimacing a bit.  He was suspected of 
perhaps having hallucinations while talking.  His thought 
processes were not totally logical and he jumped from one 
subject to the other.  Thought blocking was shown at times 
and it appeared that the content of his thoughts was 
delusional.  He had some bizarre and unusual ideations.  He 
talked about homicide and suicide and his facial expression 
was rather perplexed.  He had some restless movement and the 
verbal content was one of suspiciousness.  He constantly felt 
that people were doing bad things to him.  He felt that this 
all started in the Army.  He indicated strange things 
happened when he was drunk and he drank a lot of beer and 
apparently used cocaine in the Army.  He was oriented as to 
place and person, although he did not know his age.  His 
memory was in general intact, although remote memory was 
difficult to check.  He was suspicious and distrustful and 
was afraid of the dark, crowds and dogs.  He described recent 
appetite and sleeping problems as well as expressing the 
thoughts that he might kill himself some day. 

The diagnoses rendered in the December 1998 VA examination 
were psychotic behavior disorder and paranoid personality.  
The examiner commented that during the interview the veteran 
decompensated.  Some of what he was telling was almost 
unbelievable and the veteran admitted that at times his 
thinking goes to where he does not tell the right things.  He 
admitted that sometimes that things were said that were not 
the truth.  The examiner noted that the veteran apparently 
had hallucinations and delusional thinking present.  The 
examiner also commented that it was difficult to say what 
exactly happened in Germany when the veteran was in the 
service and that some or all of it could have been alcoholic 
stupors or mini psychotic breaks.  The examiner opined that 
during this examination the veteran seemed on the verge of a 
psychotic break.  

The December 1998 Social and Industrial survey reflects that 
the veteran denied any history of childhood abuse.  He 
indicated that he used moderate amounts of alcohol before 
service.  He discussed events in his military service, saying 
that the sexual assault took place in August 1987 in Germany.  
He indicated that it happened after he fled from a bar fight 
that fellow soldiers had gotten into.  He claimed that they 
woke him up in the barracks later that night, calling him 
degrading names.  He continued to be verbally insulted the 
following day and was then given some alcohol and later woke 
up after being sexually assaulted.  He reported recurrent 
dreams of being held down and developed urination problems.  
He was later assigned harsh duty and was physically assaulted 
and beaten by fellow soldiers.  He was then sent to a 
chaplain's assistant who attempted to orally rape the veteran 
and threatened him if he told anyone.  The remainder of the 
Social and Industrial Survey addressed the occupational 
problems confronted by the veteran after service and gave no 
diagnosis.  

VA inpatient psychiatric treatment records from March 1999 
reveal that the veteran was treated throughout the month with 
increasingly worsening psychiatric symptoms.  He described 
numerous complaints including intrusive thoughts and 
flashbacks.  He had been noted to have had suicide plans and 
was noted to have a history of psychotic features and 
depression, subsequent to a head injury.  Elsewhere in the 
March 1999 treatment records, he claimed head injury in 
service, though this could not be verified.  He also related 
the story of the alleged sexual assaults by fellow soldiers 
and a chaplain in service.  He also endorsed increased 
hallucinations, both audio and visual, and indicated that the 
hallucinations included people mocking him for being bad and 
dirty, as well as hallucinations of a religious nature.  
These records also reveal that he reported that people on TV 
spoke directly to him.  Among the diagnoses reported in March 
1999 were major depressive disorder, psychotic disorder not 
otherwise specified, alcohol and marijuana dependence in 
remission, rule out PTSD and personality disorder due to head 
injury, with the head injury unconfirmed.  He was discharged 
from the hospital the end of March 1999, and a March 1999 
follow up revealed the veteran to be diagnosed with 
schizophrenia, paranoid type, PTSD, depression, rule out 
personality disorder and alcoholism and polysubstance abuse.  

VA treatment records from July 1999 reflect a change in the 
diagnoses to schizoaffective disorder and PTSD, with the 
remainder of the diagnoses unchanged from the end of March 
1999.  VA records from 2000 reflect complaints of stress 
related to financial problems the veteran was having.  He 
continued to carry the same diagnoses as shown in July 1999.  
In December 2002, the veteran's diagnoses were narrowed to 
schizoaffective disorder.  

The veteran testified at an RO hearing in July 2003.  He 
again related a history of being ostracized after refusing to 
get involved in a bar brawl in Germany.  He indicated that a 
few days later he was invited to drink Wild Turkey with three 
individuals.  He testified that he could only remember the 
first drink and that he later woke up while being sexually 
assaulted.  He then testified that he was subjected to other 
abusive treatment including being made to do field work when 
he had been medically restricted from doing so.  He also 
testified about being threatened by a sergeant with a gun 
when he was hesitant about following an order to drive a tank 
in a field that belonged to a German civilian and about 
riding in a tank with an inexperienced driver who ran over 
someone's car.  He testified about the incident in which a 
chaplain's assistant allegedly attempted to sexually assault 
him and indicated that this incident happened prior to the 
other sexual assault.  

The report of a November 2003 VA QTC examination included a 
review of the claims file and interview with the veteran.  In 
pertinent part, the history given was noted to be disjointed 
as varied from his history given in prior medical records.  
For example, he gave a family history of having five sisters, 
when his medical record indicated he had four sisters.  When 
relating his military history, he became very disjointed and 
disoriented, when discussing the dates and nature of his 
discharge from service as well as the claimed incidents of 
trauma.  He gave a rambling description of being unwillingly 
goaded into a fight in a bar and that afterwards other 
members of his troop accused him of trying to run away and 
called him disparaging names.  He stated that a couple days 
later, he was raped by individuals in the barracks.  He also 
stated that he began drinking with two men in the barracks, 
passed out and woke up while being sexually assaulted.  He 
described feeling that he had been gang raped and believed 
that everyone including the sergeants knew about this.  He 
stated that he later confronted one of the sergeants, who 
denied any knowledge of the incident.  The examiner noted 
that in one of the previous evaluations the veteran reported 
simply having gotten drunk with some people in the barracks 
and woke up the next morning with physical evidence of having 
been raped.  He had simply felt as if he had been raped.   

The veteran's post-service history was also reported in 
detail and essentially revealed a lengthy history of problems 
working with various bosses, drinking heavily, and having 
problems staying employed.  He indicated that he lost a job 
at a clothing store and rambled about being unable to sell 
clothes because he thought they were the types of clothes gay 
people wore.  He claimed to have worked at the clothing store 
for about a month and was fired for refusing to wear black 
socks.  He gave a disjointed history of being fired from 
several other jobs and claimed to have had significant 
problems bleeding from his rectum, got very sick and was 
fired.  He believed his firing was due to a DWI.  He gave a 
history of two marriages in the 1990's and had a child with 
an ex-girlfriend.  He had not worked since 2000.  
 
On mental examination the veteran was neat, casually dressed, 
with fair to poor eye contact.  He spoke in a normal tone, 
somewhat halting, minimally verbal at times.  Initially his 
thought process was linear, but became loose and tangential 
as the conversation went on.  He initially thought the 
evaluation he was undergoing was for the government to see 
how smart he was.  He reported that the government was 
sending him to strange places all over Seattle in an attempt 
to test him.  He has had visual hallucinations of people 
laughing at him and talking about him as well as visual 
hallucinations of shadows and people in the past.  He stated 
that he had tried to transmit thoughts in other people's 
heads and also admitted to ideas of reference from the TV or 
license plates.  He felt that the government had planned to 
mess him up and that the sergeants were involved in it.  When 
questioned as to why he felt that way about the government, 
he stated that he thought they were jealous and wanted him to 
quit going to church.  He also reported that people had been 
following him recently and that the previous day, he found a 
blow dart in his door next to his head.  

The diagnosis following this November 2003 VA QTC examination 
was paranoid schizophrenia versus schizoaffective disorder.  
The examiner commented that in the past there had been 
discrepancies of whether the veteran's history of rape was a 
PTSD symptom.  Given the veteran's degree of delusion, 
paranoia, hallucinations, current symptomatology, and the 
erratic nature of his story, the examiner significantly 
doubted that the events were true and more likely believed 
that the veteran fabricated these events as part of a 
delusional system involving being persecuted by the military 
and government in general.  The examiner further noted that 
the veteran did not have any startle response, nightmares or 
flashbacks but did have a persistent delusional system 
concerning these issues.  His life was described as severely 
disrupted by his psychotic illness and his alcoholism as 
opposed to any issues from the military.  In an addendums to 
the November 2003 QTC examination, the examiner clarified 
that the veteran's definitive diagnosis was paranoid 
schizophrenia.  

The Board finds that the medical evidence reflecting that the 
veteran does not have PTSD is more probative than the 
evidence showing a diagnosis of PTSD.  Diagnoses of PTSD were 
provided in the VA outpatient and in-patient treatment 
records, as well as by the Vet Center.  However, the 
psychiatrist in November 2003, based upon review of the 
claims folder, detailed examination of the veteran, and 
consideration of the findings of other mental health 
professionals, determined that the veteran did not have PTSD.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This 
opinion was definitive and supported by detailed rationale, 
and is found to be persuasive when considered with the rest 
of the evidence of record, including the findings of the VA 
examiner in December 1998, who, after thorough examination of 
the veteran, did not diagnose PTSD.  It does not appear that 
any of the diagnoses of PTSD were based upon review of the 
claims folder or as thorough and detailed examination of the 
veteran.

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record forms a medical consensus that the veteran 
does not have PTSD.  Any contentions by the veteran that he 
has PTSD are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2004). 


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



